Exhibit 10.1

AMENDMENT NO. 2

TO

EMPLOYMENT AGREEMENT

This AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of
December 8, 2014 by Burlington Coat Factory Warehouse Corporation, a Delaware
corporation (the “Company”), Burlington Coat Factory Holdings, LLC, a Delaware
limited liability company (“Parent”), Burlington Stores, Inc., a Delaware
corporation, and Thomas Kingsbury (“Executive”).

W I T N E S S E T H.

WHEREAS, the Company, Parent (f/k/a Burlington Coat Factory Holdings, Inc., a
Delaware corporation) and Executive entered into that certain Employment
Agreement, dated as of December 2, 2008, and amended on October 23, 2012 (the
“Employment Agreement”) (capitalized terms used and not otherwise defined herein
shall have the meanings given to such terms in the Employment Agreement); and

WHEREAS, the parties hereto desire to amend the Employment Agreement as set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1. Section 1 of the Employment Agreement is hereby amended by adding the
following definitions thereto:

“‘BSI’ shall mean Burlington Stores, Inc., a Delaware corporation.”

“‘Retirement’ shall mean the voluntary termination of the Employment Period by
Executive on or after July 1, 2019, provided that Executive shall provide the
Company with 180 days’ written notice prior to such Retirement.”

 

2. Section 3(g) of the Employment Agreement is hereby amended by adding the
following sentence to the end thereof:

“Notwithstanding the foregoing, for each of May 2015, 2016, 2017, 2018, and
2019, Executive will receive a long-term equity award (each such award, an “LTIP
Award”) having a grant date fair value (as determined by the Compensation
Committee of the Board of Directors in a manner consistent with respect to
awards granted to other senior executives) equal to (i) 450% of Executive’s Base
Salary minus (ii) the Excess Value (as defined below). The form of, and terms
and conditions applicable to, each LTIP Award shall be substantially similar to
that of long-term equity awards made to the Company’s senior executives for the
applicable year; provided, that, in addition to the ordinary vesting terms
provided therein, each LTIP Award will each be subject to the Special Vesting
Conditions



--------------------------------------------------------------------------------

(as defined below). For purposes herein, (A) the “Excess Value” means the
product of A x B, where “A” equals the number of options granted pursuant to
that certain Non-Qualified Stock Option Agreement, dated as of June 17, 2013, by
and between Executive and Burlington Holdings, Inc. (the “Options”) that will
vest in the ordinary course during the 12-month period following the applicable
LTIP Award grant date, and “B” equals (x) $28.00 minus (y) the per share
exercise price of the Options as determined at the time of vesting, and
(B) “Special Vesting Conditions” means the following: (x) for LTIP Awards that
are subject solely to time based vesting conditions (“Time Awards”), (I) 100% of
such Time Awards shall vest if Executive’s employment is terminated due to
death, (II) a pro rata portion of the portion of each Time Award that would vest
on the next regular vesting date for such Time Award shall vest if Executive’s
employment is terminated by the Company for a reason other than Cause, by
Executive for Good Reason or due to his Disability (with such pro-rated portion
being equal to the portion of the period from the later of the date of grant of
such Time Award or the last regular vesting date for such Time Award to such
next regular vesting that occurs before the termination of the Employment
Period, and (III) 100% of such Time Awards shall vest if a termination described
in clause (II) occurs following a Change in Control (as defined in the
Burlington Stores, Inc. 2013 Omnibus Incentive Plan, as amended from time to
time (the “Plan”)) and (y) for LTIP Awards that are not subject solely to time
based vesting conditions (“Performance Awards”), the vesting provisions
described in clause (x), above, shall also be applied, but the portion of the
Performance Awards that would otherwise vest pursuant to clause (x) shall vest
only to the extent the applicable performance vesting conditions have been
achieved at the end of the applicable performance periods (so that no vesting
shall occur under this clause (y) until the end of the applicable performance
period).”

 

3. Section 3 of the Employment Agreement is hereby amended by adding the
following Section 3(l) to the end thereof:

“As soon as is reasonably practicable (but no later than thirty (30) days
following the execution of this amendment, BSI shall grant, or cause to be
granted to, Executive a one-time grant of 150,000 restricted stock units or
150,000 shares of restricted stock (as applicable, the “RSUs”) pursuant to the
terms of an applicable equity plan of BSI or an applicable subsidiary (the
“Equity Plan”), which RSUs shall be subject to the terms of such Equity Plan and
the relevant grant agreement. The RSUs will vest on the July 1, 2019, subject to
Executive’s employment through such date; provided, that: (A) if Executive’s
employment is terminated (i) by the Company for a reason other than for Cause,
(ii) by Executive for Good Reason or (iii) due to his Disability, the RSUs shall
vest on a pro rata basis (determined by multiplying the total number of RSUs by
a fraction, the numerator of which is the number of full and fractional months
that have passed since the execution of this amendment and the denominator of
which is 56; provided that if any such termination occurs following a Change in
Control (as defined in the Plan), 100% of the RSUs shall immediately vest and
(B) if Executive’s employment is terminated due to his death, 100% of the RSUs
shall immediately vest.”

 

2



--------------------------------------------------------------------------------

4. Section 3 of the Employment Agreement is hereby amended by adding the
following Section 3(m) to the end thereof:

“Beginning with 2014, Executive shall be paid a retention bonus amount of
$225,000 on December 15 of each calendar year, subject to Executive’s continued
employment with the Company on such date.”

 

5. The first sentence of Section 4(a) of the Employment Agreement is hereby
amended by adding the following subsection (iii) to the end thereof:

“or (iii) upon Executive’s Retirement.”

 

6. Sections 4(b)(i)(4)-(5) of the Employment Agreement are hereby amended by
deleting such sections thereof and replacing the same with the following:

“(4) severance pay in the full amount of Base Salary at the time of termination
from the date of termination through the period ending on the third
(3rd) anniversary of the date of termination; and (5) full continuation
Executive’s hospital, health, disability, medical and life insurance benefits
during the three (3) year severance period (to the extent any of those benefits
cannot be provided by Company during the three (3) year severance period, the
Company will provide Executive with a sum of money calculated to permit
Executive to obtain the same benefits individually, grossed up for tax purposes
so that Executive remains whole);”

 

7. Section 4(b) of the Employment Agreement is hereby amended by adding the
following Section 4(b)(iii) to the end thereof:

“(iii) upon Executive’s Retirement and provided Executive makes himself
reasonably available to assist and consult with the Company for up to ten
(10) days per quarter during the one-year period thereafter (the “Consulting
Period”), then in addition to the benefits provided in Section 4(b)(ii), and
notwithstanding the terms of the applicable award agreements and/or incentive
equity plan terms, Executive shall be entitled to the following: (1) any
outstanding incentive equity granted by the Company to Executive that was
unvested as of Executive’s Retirement shall continue to vest through the end of
the Consulting Period; (2) any outstanding incentive equity granted by the
Company to Executive that remains unvested as of the end of such Consulting
Period shall vest at the conclusion of such Consulting Period, and (3) the
exercise period of any options granted by the Company to Executive shall be
extended until the second (2nd) anniversary of the later of (A) Executive’s
Retirement or (B) the date that such options vest, provided that with respect to
any such option the exercise periods described in this Section 4(b)(iii)(3)
shall not be extended beyond original term of the option agreement; provided,
that the benefits described in this Section 4(b)(iii) shall be subject to
Executive’s execution and non-revocation of a release in accordance with the
procedures and subject to the conditions described in Section 4(c).”

 

8. Except as specifically set forth herein, the Employment Agreement and all of
its terms and conditions remain in full force and effect, and the Employment
Agreement is hereby ratified and confirmed in all respects, except that on or
after the date of this Amendment all references in the Employment Agreement to
“this Agreement,” “hereto,” “hereof,” “hereunder,” or words of like import shall
mean the Employment Agreement as amended by this Amendment.

 

3



--------------------------------------------------------------------------------

9. This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original and such counterpart together shall constitute one
and the same instrument.

 

10. This Amendment, including the validity, interpretation, construction and
performance of this Amendment, shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed in such State, without regard to such State’s conflicts of law
principles.

 

11. This Amendment shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto. The
Employment Agreement, as amended by this Amendment, embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings relating to the subject matter hereof.

[remainder of page intentionally left blank; signature page follows]

 

4



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION By:   /s/ Paul Tang   Name:   Paul
Tang   Title:   Executive Vice President BURLINGTON COAT FACTORY HOLDINGS, LLC
By:   Burlington Holdings, LLC, its Managing Member By:   /s/ Paul Tang   Name:
  Paul Tang   Title:   Executive Vice President BURLINGTON STORES, INC. By:  
/s/ Paul Tang   Name:   Paul Tang   Title:   Executive Vice President EXECUTIVE
/s/ Thomas Kingsbury Thomas Kingsbury